Per Curiam.
The issue presented in this case is the award of attorney's fees and costs to Palm Harbor Hotel. The underlying final judgment was reversed on appeal. See Waterview Towers v. City of W. Palm Beach , 232 So.3d 401 (Fla. 4th DCA 2017). An award of attorney's fees and costs predicated on a reversed or vacated final judgment must also be reversed. See Viets v. Am. Recruiters Enters., 922 So.2d 1090, 1096 (Fla. 4th DCA 2006) ; Marty v. Bainter , 727 So.2d 1124, 1125 (Fla. 1st DCA 1999).
Therefore, we reverse and remand to the trial court for vacation of the order awarding attorney's fees and costs.
Gross, Ciklin and Kuntz, JJ., concur.